     Case 7:19-cr-00522 Document 238 Filed on 03/29/21 in TXSD Page 1 of 3

                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  MCALLEN DIVISION

UNITED STATES OF AMERICA                             §
                                                     §
       V.                                            §
                                                     §       7:19-cr-0522
RICARDO QUINTANILLA                                  §
ARTURO CUELLAR, JR.                                  §
DANIEL GARCIA                                        §


          DEFENDANT’S REPLY RE: MOTION TO CONTINUE AND EXTEND


TO THE HONORABLE JUDGE OF SAID COURT:


       NOW COMES, DANIEL GARCIA, by and through his undersigned counsel, and

respectfully files this reply to the government’s response to his motion to continue and extend.


       In its response, the government seems to ignore one of cited reasons for the requested

continuance: the pandemic, and the resulting health risks and the challenges it poses to selecting a

representative jury and holding a fair trial.


       Instead, the government focuses only on the discovery issues and seeks to minimize them

and the resulting need for more preparation time before trial. The government’s piecemeal and

recent discovery production can perhaps best be summarized in the below chart, prepared by

codefendant’s counsel Jaime Pena:




                                                 1
     Case 7:19-cr-00522 Document 238 Filed on 03/29/21 in TXSD Page 2 of 3




        As illustrated by the chart, there have been two discovery productions in the last week. The

most recent one was mailed out on Friday March 26, 2021, and based on the Bates numbers

referenced by the government, is expected to consist of almost one thousand pages—992 pages to

be exact. While the defense appreciates the government’s continuing efforts to meet its discovery

obligations, the receipt of almost 1,000 pages of additional discovery less than one month before

trial and about a week before the extended deadline for defense motions and exhibit/witness lists

will surely require more time for the defense to adequately prepare motions and any

exhibit/witness list and to prepare for trial.


        Accordingly, the defense respectfully requests that the final pretrial hearing and jury

selection be continued and that its motions deadline and any associated deadlines (such as any

exhibit/witness lists the defense may be required to file) be extended for at least 60 days.




                                                  2
     Case 7:19-cr-00522 Document 238 Filed on 03/29/21 in TXSD Page 3 of 3

                                                   Respectfully submitted,


                                                   s/Christopher Sully
                                                   CHRISTOPHER SULLY
                                                   Attorney-in-Charge
                                                   Texas State Bar No. 24072377
                                                   Southern District of Texas 1119552
                                                   Sully Law, PLLC
                                                   5804 N.23rd St.
                                                   McAllen, TX 78504
                                                   Tel.: (956) 413-7271
                                                   Fax: (888) 990-1525



                          CERTIFICATE OF CONSULTATION

       As stated in the motion to continue and extend, the government is opposed to this motion,

and codefendants’ counsel Jaime Pena and Carlos Garcia joined this motion and reply.

                                                   s/Christopher Sully
                                                   CHRISTOPHER SULLY




                               CERTIFICATE OF SERVICE

       On March 29, 2021, this reply was served on all counsel of record via ECF.

                                                   s/Christopher Sully
                                                   CHRISTOPHER SULLY




                                               3
